      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X
HECTOR MELENDEZ, on behalf of
himself and all other similarly situated,
                                                                                COMPLAINT
                                                           Plaintiff,
                                                                                CLASS ACTION
                          -against-
                                                                                FLSA COLLECTIVE
                                                                                ACTION
COSAN CONSTRUCTION CORP.,
COSAN NEW YORK INC., and
TERENCE FERGUSON, individually,
                                                        Defendants.

----------------------------------------------------------------------------X

        Plaintiff Hector Melendez, (“Plaintiff”), individually, on behalf of himself and

others similarly situated, by and through his attorney, Jacob Aronauer of The Law Offices

of Jacob Aronauer, complaining of Defendants Cosan Construction Corp., Cosan New

York, Inc., and Terence Ferguson, individually, (collectively herein “Defendants”), alleges

the following:

                                  NATURE OF THE ACTION

1.      This is a class action brought on behalf of Plaintiff and all similarly situated

        individuals who are or were employed by Defendants as construction laborers to

        recover overtime compensation under the Fair Labor Standards Act (“FLSA”) and

        the New York Labor Law (“NYLL”) against Defendants.

2.      Plaintiff and the collective and Rule 23 class worked (or currently work) on behalf

        of Defendants.

3.      As discussed in more detail below, Defendants perform construction work on

        buildings throughout New York City.
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 2 of 18




4.     Plaintiff brings this action on behalf of himself and all similarly situated current

       and former non-exempt workers (the “FLSA Collective Class”) who elect to opt-in

       to this action pursuant to the FLSA, 29 U.S.C. §§ 201 et seq., and specifically, the

       collective action provision of 29 U.S.C. § 216(b), to remedy violations of the wage-

       and-hour provisions of the FLSA that occurred at the hands of Defendants.

5.     Plaintiff also brings this action under the Wage Theft Prevention Act for

       Defendants’ failure to provide written notice of wage rates in violation of said laws.

6.     Plaintiff also seeks to certify a class under Rule 23 on behalf of those similarly

       situated current and former construction laborers who were not paid overtime in

       violation of the NYLL (the “Rule 23 Class”).

7.     Plaintiff and the FLSA collective class and the Rule 23 Class seek injunctive and

       declaratory relief against Defendants for their unlawful actions, compensation for

       their failure to pay overtime wages, liquidated damages, compensatory damages,

       pre-judgment and post-judgment interest, and attorneys’ fees and costs, pursuant to

       the FLSA and the NYLL.

8.    Plaintiff also brings this lawsuit under the retaliatory provisions of the NYLL. As

      discussed in more detail below, Defendants unlawfully retaliated against Plaintiff

      for speaking to a Department of Labor investigator about his wages at Defendants.

                              JURISDICTION AND VENUE

9.     This Court has jurisdiction over this action under 28 U.S.C. § 1331, 29 U.S.C. §§

       216(b)(c) and 217; and 28 U.S.C. § 1337.

10.    This Court has supplemental jurisdiction over the New York state law claims under

       the principles of pendent and ancillary jurisdiction.




                                             2
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 3 of 18




11.    Venue is proper in this district under 28 U.S.C. § 1391(b)(c), because all or a

       substantial part of the events or omissions giving rise to the claims occurred in this

       district.

                                        PARTIES

Plaintiff and the Putative Class

12.    Plaintiff and the FLSA Collective Class and the Rule 23 Class were/are employees

       of Defendants.

13.    Plaintiff and the FLSA Collective Class and the Rule 23 Class worked for

       Defendants at various construction sites in New York City.

14.    Plaintiff and the FLSA Collective Class and the Rule 23 Class were covered

       employees within the meaning of the FLSA and the NYLL.

Defendants Cosan Construction Corp., Cosan New York Inc., and Terence Ferguson

15.    Defendant Cosan Construction Corp. is a domestic business corporation engaged

       and operating in the construction industry.

16.    On information and belief, the corporate address for Cosan Construction Corp. is

       734 S. Columbus Ave., Mount Vernon, NY 10550.

17.    Since on or about March 2014, Cosan Construction Corp. has been incorporated.

18.    Defendant Cosan New York Inc. is a domestic business corporation engaged and

       operating in the construction industry.

19.    The corporate address for Cosan New York Inc. is 734 S. Columbus Ave., Mount

       Vernon, NY 10550.

20.    Since March 2, 2018, Cosan New York Inc. has been incorporated.




                                             3
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 4 of 18




21.    On information and belief, Terence Ferguson (“Ferguson”) owns and controls both

       Cosan Construction Corp. and Cosan New York Inc.

22.    On information and belief, Ferguson has complete control of Cosan Construction

       Corp. and Cosan New York Inc.

23.    On information and belief, Ferguson determines the salaries and work schedules of

       its employees, including but not limited to, construction employees.

24.    At all times relevant to this action, Cosan Construction Corp. and Cosan New York

       Inc. were “enterprise[s] engaged in interstate commerce” within the meaning of the

       FLSA.

25.    Cosan Construction Corp. and Cosan New York Inc. have (1) employees engaged

       in commerce or in the production of goods for commerce and handling, selling, or

       otherwise working on goods or materials that have been moved in or produced for

       commerce by any person; and (2) an annual gross volume of sales in excess of

       $500,000.00.

                                        FACTS

Defendants

26.    On information and belief, since 2014 Cosan Construction has been in the

       construction business.

27.    On information and belief, Ferguson is the owner and President of Cosan

       Construction.

28.    According to Cosan Construction’s LinkedIn profile, Cosan Construction is a

       “Masonry & Self Leveling company focusing on large scale affordable and market

       rate housing developments.”




                                           4
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 5 of 18




29.    Cosan Construction. requires a significant percentage of their construction laborers

       to work more than 40 hours a week.

30.    In virtually all instances Cosan Construction does not pay their employees time and

       one half for all work performed after 40 hours a week.

               Plaintiff Hector Melendez’s Employment at Defendants

31.    Melendez worked on behalf of Defendants from on or about October 2017 through

       on or about August 13, 2021.

32.    Melendez worked on behalf of Defendants as a construction laborer.

33.    From 2017 through 2019, Melendez was paid $22 an hour for all work performed,

       including work performed after 40 hours.

34.    From 2020 to the present, Melendez was paid $24 an hour for all work performed,

       including work performed after 40 hours.

35.    Throughout Plaintiff’s employment with Defendants, Melendez was paid by two

       separate checks for his hours worked each week.

36.    Defendants paid Melendez in this matter to circumvent their obligations under the

       FLSA and NYLL.

37.    Melendez often worked six days per week on behalf of Defendants.

38.    Throughout Melendez’s employment with Defendants, he was required to clock in

       and out using an app on his phone.

39.    When Defendants paid Melendez, they did not take legally required withholdings.

      Defendants’ Unlawful Termination of Plaintiff Melendez’s Employment

40.    On or about April 2021, an investigator from the Department of Labor (“DOL”)

       began speaking to employees of Defendants.




                                            5
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 6 of 18




41.    While speaking to the DOL investigator, Plaintiff Melendez realized through the

       investigator’s questions that he was not being paid in compliance with the FLSA

       and the NYLL with respect to overtime work performed.

42.    The day after Plaintiff Melendez spoke to the DOL investigator, Melendez’s wife

       (Yuri Malleny Blanco Caal), who also worked for Defendants, was terminated from

       her position.

43.    When Melendez’s wife’s position was terminated, Defendants told her that “[she

       was] being fired because [her] husband opened his mouth and betrayed [them].”

44.    Melendez’s wife was terminated for her husband engaging in protected activity—

       specifically his discussion with the NY DOL investigator.

45.    Following Caal’s termination, Melendez’s foreman began to harass him at work.

       while he was working.

46.    This harassment was because Melendez spoke with the investigator from the NY

       DOL investigator.

47.    On August 13, 2021, Melendez was also terminated from his position with

       Defendants.

48.    Prior to his termination, Melendez had never received any disciplinary action or

       poor reviews in his position at Defendants.

49.    Defendants unlawfully retaliated against Plaintiff for speaking about his wages to

       the DOL.




                                           6
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 7 of 18




Defendants’ Violations of the Wage Theft Prevention Act

50.    The NYLL and Wage Theft Prevention Act require employers to provide all

       employees with a written notice of wage rates upon hire and when they receive

       wage increases.

51.    Throughout Plaintiff and the Rule 23 Class’s employment with Defendants,

       Defendants paid Plaintiff and the Rule 23 Class wages without the proper

       accompanying statement listing the overtime rate or rates of pay, the number of

       regular hours worked, and the number of overtime hours worked, gross wages,

       deductions, allowances, if any, claimed as part of the minimum wage, and net

       wages.

52.    Plaintiff and the Rule 23 Class were never given a notice containing the rate or rates

       of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece

       commission, or other; allowances, if any, claimed as part of the minimum wage,

       including tip, meal, or lodging allowances; the regular pay day designated by the

       employer in accordance with NYLL 191; the name of the employer; any “doing

       business as” names used by the employer; the physical address of the employer’s

       main office or principal place of business, and a mailing address if different; the

       telephone number of the employer; and anything otherwise required by law.

53.    Upon information and belief, wage notices and statutory notices were never given

       to or signed by any employee at Defendants.

54.    In addition, Defendants failed to provide proper wage statements as required under

       195(3).




                                             7
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 8 of 18




                  FLSA COLLECTIVE ACTION ALLEGATIONS

55.    The claims in this Complaint arising out of the FLSA are brought by Plaintiff and

       the FLSA Collective on behalf of themselves and other similarly situated

       construction laborers who are current and former employees of Defendants since

       the date three years prior to the filing of this Complaint who elect to opt-in to this

       action (the “FLSA Collective Plaintiffs”).

56.    The FLSA Collective Plaintiffs consist of more than 100 similarly situated current

       and former employees of Defendants, who have been victims of Defendants’

       policies and practices that have violated their rights under the FLSA by, inter alia,

       willfully denying them overtime wages.

57.    Defendants are liable under the FLSA for, inter alia, failing to properly compensate

       Plaintiff and the FLSA Collective Plaintiffs.

58.    As part of their regular business practice, Defendants have intentionally, willfully,

       and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA

       with respect to Plaintiff and the FLSA Collective Plaintiffs. This policy, pattern or

       practice includes but is not limited to requiring all construction laborers to work

       more than 40 hours a week but not paying them time and one half for all work

       performed after 40 hours.

59.    Defendants’ unlawful conduct, as described in this Complaint, is pursuant to a

       company policy or practice of minimizing labor costs by failing to adequately

       compensate Plaintiff and the FLSA Collective Plaintiffs for the overtime hours

       worked.




                                             8
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 9 of 18




60.    Defendants are aware or should have been aware that federal law required them to

       pay Plaintiff and the FLSA Collective Plaintiffs overtime premiums for hours

       worked in excess of 40 per workweek.

61.    Plaintiff and the FLSA Collective Plaintiff perform or performed the same primary

       duties and were subject to the same policies and practices by Defendants.

62.    Defendants’ unlawful conduct is widespread, repeated and consistent.

63.    There are many similarly situated current and former non-exempt construction

       laborers who have been denied overtime wages in violation of the FLSA who would

       benefit from the issuance of a court-supervised notice of this lawsuit and the

       opportunity to join it. This notice should be sent to the FLSA Collective Plaintiffs

       pursuant to 29 U.S.C. § 216(b).

64.    Those similarly situated employees are known to Defendants, are readily

       identifiable, and can be located through Defendants’ records.

          CLASS ACTION ALLEGATIONS AGAINST DEFENDANTS

65.    Proposed Class. The proposed class comprises all individuals who worked for

       Defendants as construction laborers during the applicable period commencing six

       years before this Complaint was filed.

66.    All class members were not paid correctly in accordance with the NYLL.

67.    All class members were not provided with wage notices and wage statements as

       required by the NYLL.

68.    These class members worked more than 40 hours per week for Defendants. The

       class members, though, were not paid overtime in compliance with the NYLL in

       that they were not paid time and one half for all work performed after 40 hours.




                                            9
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 10 of 18




69.    Ascertainability. The identity of all class members is readily ascertainable from

       Defendants’ records, and class notice can be provided to all class members by

       means permitted by Rule 23 of the Federal Rules of Civil Procedure. To be

       effective, class notice should be provided not only through written communication

       to each class member’s last known address as reflected in Defendants’ records, but

       also through Spanish language newspaper and radio announcements, workplace

       postings, and other alternative means of notice designed to reach this class of

       transient, non-English speaking employees.

70.    Numerosity. The size of the class makes a class action both necessary and efficient.

       The size of the class consists of more than 150 employees. The class is so numerous

       that joinder is impracticable.

71.    Common Questions of Law and Fact. This case poses common questions of law

       and fact affecting the rights of all class members, including:

       a)     Whether it was Defendants’ policy and practice to not pay overtime to those
              putative class members who worked in excess of 40 hours in a workweek;

       b)     Whether Defendants provided accurate and lawful wage notices to Plaintiff
              and the putative class at the time of hiring; and,

       c)     Whether Defendants provided accurate and lawful wage statements to
              Plaintiff and the putative class when they paid them.

72.    Typicality. The claims of the individual Plaintiff are typical of the claims of the

       class as a whole. Defendants’ unlawful wage policies and practices, which have

       operated to deny Plaintiff and the class the overtime required by law, are typical of

       the unlawful wage policies and practices that have and will continue to operate to

       deny other class members lawful compensation.




                                            10
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 11 of 18




73.    Adequacy of Class Representation. The named Plaintiff Hector Melendez can

       adequately and fairly represent the interests of the class as defined above, because

       his individual interests are consistent with, and not antagonistic to, the interests of

       the class, to wit: he were not paid the proper overtime pay under the FLSA and

       NYLL.

74.    Propriety of Class Action Mechanism. Defendants have implemented a series of

       unlawful schemes that are generally applicable to the class, making it appropriate

       to issue final injunctive relief and corresponding declaratory relief with respect to

       the class as a whole. Class certification is also appropriate because the common

       questions of law and fact predominate over any questions affecting only individual

       members of the class. The prosecution of separate actions against Defendants by

       individual class members would create a risk of inconsistent or varying

       adjudication, which would establish incompatible standards of conduct for

       Defendants. For all these and other reasons, a class action is superior to other

       available methods for the fair and efficient adjudication of the controversy set forth

       in this Complaint.

75.    This action is properly maintainable as a class action under Federal Rules of Civil

       Procedure (“FRCP”) 23(b)(2) and 23(b)(3).

                            FIRST CAUSE OF ACTION
                    Fair Labor Standards Act-Unpaid Overtime
               (Brought on behalf of Plaintiff and the FLSA Collective)

76.    Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, re-alleges and

       incorporates by reference all allegations in all preceding paragraphs.




                                             11
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 12 of 18




77.    The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and

       the supporting federal regulations, apply to Defendants and protect Plaintiff and the

       FLSA Collective Plaintiffs.

78.    Plaintiff and the FLSA Collective Plaintiffs worked in excess of forty hours during

       some workweeks in the relevant period.

79.    Defendants willfully failed to pay Plaintiff and the FLSA Collective Plaintiffs the

       appropriate overtime premiums for all hours worked in excess of 40 hours per

       workweek, as required by the FLSA, 29 U.S.C. §§ 201 et seq., and the supporting

       federal regulations.

80.    Defendants’ unlawful conduct, as described in this Complaint, has been willful and

       intentional. Defendants are aware or should have been aware that the practices

       described in this Complaint were unlawful. Defendants have not made a good faith

       effort to comply with the FLSA with respect to the compensation of Plaintiff and

       the FLSA Collective Plaintiffs.

81.    Because Defendants’ violations of the FLSA have been willful, a three-year statute

       of limitations applies, pursuant to 29 U.S.C. §§ 201 et seq.

82.    As a result of Defendants’ willful violations of the FLSA, Plaintiff and the FLSA

       Collective Plaintiffs have been deprived of overtime compensation in amounts to

       be determined at trial, and are entitled to recovery of such amounts, liquidated

       damages, prejudgment interest, attorneys’ fees, costs and other compensation

       pursuant to 29 U.S.C. §§ 201 et seq.




                                              12
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 13 of 18




                          SECOND CAUSE OF ACTION
                      New York Labor Law-Unpaid Overtime
                (Brought on behalf of Plaintiff and the Rule 23 Class)

83.    Plaintiff, on behalf of himself and the Rule 23 Class, re-alleges and incorporates by

       reference all allegations in all preceding paragraphs.

84.    Defendants failed to pay Plaintiff and the Rule 23 Class the proper overtime wages

       to which they are entitled under the NYLL and the supporting New York State

       Department of Labor Regulations.

85.    Defendants failed to pay Plaintiff and the Rule 23 Class the appropriate overtime

       premiums for all work in excess of forty hours per workweek.

86.    Through their knowing or intentional failure to pay Plaintiff and the Rule 23 Class

       overtime wages for hours worked in excess of forty hours per workweek,

       Defendants have willfully violated the NYLL, Article 19, §§ 650 et seq., and the

       supporting New York State Department of Labor Regulations.

87.    Due to Defendants’ willful violations of the NYLL, Plaintiff and the Rule 23 Class

       are entitled to recover from Defendants their unpaid overtime wages, liquidated

       damages as provided for by the NYLL, reasonable attorneys’ fees, costs and pre-

       judgment and post-judgment interest.

                         THIRD CAUSE OF ACTION
          New York Labor Law-Failure to Provide Annual Wage Notices
              (Brought on Behalf of Plaintiff and the Rule 23 Class)

88.    Plaintiff, on behalf of himself and the Rule 23 Class, re-alleges and incorporates by

       reference all allegations in all preceding paragraphs.

89.    Defendants willfully failed to supply Plaintiff and the Rule 23 Class with wage

       notices, as required by NYLL, Article 6, § 195(1), in English or in the language




                                            13
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 14 of 18




       identified by Plaintiff and the Rule 23 Class as their primary language, containing

       Plaintiff and the Rule 23 Class’s rate, including but not limited to overtime rates of

       pay and basis thereof; the regular pay day designated by the employer in accordance

       with NYLL, Article 6, § 191.

90.    Through their knowing or intentional failure to provide Plaintiff and the Rule 23

       Class notices required by the NYLL, Defendants willfully violated NYLL, Article

       6, §§ 190 et seq.

91.    Due to Defendants’ willful violations of NYLL, Article 6, § 195(1), Plaintiff and

       the Rule 23 Class are entitled to statutory penalties of fifty dollars for each workday

       that Defendants failed to provide Plaintiff and the Rule 23 Class with wage notices,

       or a total of 5 thousand dollars, reasonable attorneys’ fees, costs and injunctive and

       declaratory relief, as provided for by NYLL, Article 6, § 198(1-b).

                         FOURTH CAUSE OF ACTION
             New York Labor Law-Failure to Provide Wage Statements
               (Brought on Behalf of Plaintiff and the Rule 23 Class)

92.    Plaintiff, on the behalf of himself and the Rule 23 Class, re-alleges and incorporates

       by reference all allegations in all preceding paragraphs.

93.    Defendants willfully failed to supply Plaintiff and the Rule 23 Class with accurate

       statements of wages as required by NYLL, Article 6, § 195(3), containing the dates

       of work covered by that payment of wages; name of employee; name of employer;

       address and phone number of employer; rate or rates of pay and basis thereof,

       whether paid by the hour, shift, day, week, salary, piece, commission, or other;

       gross wages; hourly rate or rates of pay and overtime rate or rates of pay if




                                             14
      Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 15 of 18




       applicable; the number of hours worked, including overtime hours worked if

       applicable; deductions; and net wages.

94.    Through their knowing or intentional failure to provide Plaintiff and the Rule 23

       Class with the wage statements required by the NYLL, Defendants willfully

       violated NYLL, Article 6, §§ 190 et seq., and the supporting New York State

       Department of Labor Relations regulations.

95.    Due to Defendants’ willful violations of NYLL, Article 6, § 195(3), Plaintiff and

       the Rule 23 Class are entitled to statutory penalties of two hundred and fifty dollars

       for each workday that Defendants failed to provide Plaintiff and the Rule 23 Class

       with accurate wage statements, or a total of five thousand dollars, reasonable

       attorneys’ fees, costs and injunctive and declaratory relief, as provided for by

       NYLL, Article 6, § 198(1-d).

                          FIFTH CAUSE OF ACTION
               Unlawful Retaliation in Violation of NYLL § 215(1)(A)

86.    Plaintiff re-alleges and incorporates by reference all allegations in all preceding

       paragraphs.

87.    Pursuant to NYLL § 215(1)(a), “[n]o employer or his or her agent, or the officer or

       agent of any corporation, partnership, or limited liability company shall discharge,

       penalize, or in any other manner discriminate or retaliate against any employee

       because (i) such employee has made a complaint to his or her employer…that the

       employer has violated any provision of this chapter…”

88.    Defendants violated the NYLL by terminating Plaintiff’s and Plaintiff’s wife’s

       employment with Defendants.




                                            15
       Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 16 of 18




89.      As a direct and proximate consequence of Defendants’ intentional, unlawful, and

         discriminatory employment policies and practices, Plaintiff has suffered and

         continues to suffer, monetary damages.

90.      By the foregoing reasons, Plaintiff seeks equitable relief as may be appropriate to

         serve the purposes of the anti-retaliation provision, including but not limited to an

         amount to be determined at trial, plus liquidated damages in the amount equal to

         the amount of unpaid wages, interest, attorneys’ fees and costs.

91.      By the foregoing reasons, Plaintiff seeks such equitable relief as may be appropriate

         to serve the purposes of the anti-retaliation provision, including but not limited to

         an amount to be determined at trial.

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the entry of an order and judgment against Cosan

Construction Corp., Cosan New York Inc., and Terence Ferguson, individually and

severally, as follows:

(a) Designation of this action as a collective action on behalf of the FLSA Collective

      Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly

      situated members of the FLSA opt-in class, apprising them of the pendency of this

      action, and permitting them to assert timely FLSA claims in this action by filing

      individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b) Cosan Construction

      Corp., Cosan New York Inc., and Terence Ferguson.

(b) Certification of this case as a class action pursuant to Rule 23 of the FRCP against

      Cosan Construction Corp., Cosan New York Inc., and Terence Ferguson.




                                                16
     Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 17 of 18




(c) Designation of the named Plaintiff as a representative of the Rule 23 Class and counsel

   of record as Class Counsel;

(d) Damages for the unpaid overtime wages in an amount to be determined at the trial of

   the action, liquidated damages as provided by the FLSA, interest, attorneys’ fees, and

   the cost of the action;

(e) Damages for unpaid overtime wages in an amount to be determined at the trial of the

   action, liquidated damages as provided by the NYLL, interest, attorneys’ fees, and the

   cost of the action;

(f) Penalties of fifty dollars for each workday that Defendants failed to provide Plaintiff

   and the Rule 23 Class with a wage notice, or a total of five thousand dollars, as provided

   for by NYLL, Article 6, § 198;

(g) Penalties of two hundred and fifty dollars for each workday that Defendants failed to

   provide Plaintiff and the Rule 23 Class with accurate wage statements, or a total of five

   thousand dollars, as provided for by NYLL, Article 6, § 198;

(h) Punitive damages and other damages under the NYLL stemming from Defendants’

   unlawful retaliatory actions;

(i) For pre-judgment and post-judgment interest on the foregoing amounts;

(j) For the costs and disbursements of the action, including attorneys’ fees;

(k) For such other further and different relief as the Court deems just and proper.




                                            17
    Case 1:21-cv-07426-VEC Document 1 Filed 09/03/21 Page 18 of 18




Dated: September 3, 2021
       New York, New York

                             Respectfully submitted,

                             THE LAW OFFICES OF JACOB ARONAUER

                             /s/ Jacob Aronauer
                             Jacob Aronauer
                             Attorney for Plaintiff




                                   18
